Citation Nr: 0916778	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to 
August 1973 and February 1975 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for chronic 
headaches. 

This case was previously before the Board in July 2006 and 
October 2008 and was remanded for further development.  The 
Veteran testified at a hearing before the undersigned in 
March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board finds that additional development is required 
before the claim for service connection for chronic headaches 
may be adjudicated.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to assist includes procuring 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

There are four factors for consideration when determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits.  These four 
factors are: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or another service-connected 
disability; and (4) whether there is insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The third factor above establishes a low threshold and 
requires only that the evidence indicates that there may be a 
nexus between the current disability or symptoms and the 
Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

During his March 2009 hearing, the Veteran testified that he 
suffers from chronic headaches that began during his period 
of active duty.  He speculated that his headaches were caused 
by his service-connected hypertension, Agent Orange exposure, 
or his non-service-connected pituitary adenoma.  He also 
stated that he was receiving treatment for headaches from a 
private physician, Dr. T. 

The Veteran's service medical records are silent for 
complaints of headaches or a diagnosis of a chronic headache 
condition.  However, the record does contain evidence that 
indicates that the Veteran had frequent headaches in service.  
In March 2009, two soldiers who served with the Veteran 
submitted letters wherein they stated that the Veteran often 
complained of headaches and took aspirin to alleviate 
headache pain during service.  They also stated that the 
Veteran never went to sick call for his headaches because he 
wanted to set a good example for his subordinates.    

VA outpatient treatment records from December 2006 to July 
2008 show that the Veteran has complained of and been treated 
for chronic headaches and migraines.  Moreover, during a VA 
hypertension examination in January 2008, the Veteran 
reported that he had a history of headaches related to 
hypertension.  After reviewing the evidence, the Board finds 
that the Veteran is competent to give evidence about the 
onset of his headaches because his symptoms were subject to 
lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
In sum, the file contains evidence that the Veteran had 
headaches in service and currently suffers from chronic 
headaches.  Yet, it is unclear whether his condition is 
related to his service-connected hypertension, Agent Orange 
exposure, or some other injury or condition sustained in 
service.  Therefore, the Board finds that a remand for a VA 
examination and etiological opinion is warranted under 
McLendon.  The Board also finds that the duty to assist 
requires VA to attempt to obtain medical records from DR. T 
and the Veteran's current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Ask the appellant to identify all 
medical providers who have treated his 
headache condition since separation 
from service, including Dr. T.  After 
securing the necessary releases, obtain 
those treatment records.  

2.	Schedule the Veteran for a VA 
examination with an appropriate 
specialist to determine the etiology of 
his chronic headaches.  The claims 
folder must be made available to the 
examiner and the report should note 
review of the claims folder.  Express 
an opinion whether: (1) it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's 
headaches were caused by his service-
connected hypertension; (2) it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
headaches were caused by Agent Orange 
exposure in service; and (3) it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
headaches first manifested during 
service.  The examiner should give a 
complete rationale for any opinion 
expressed.

3.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
period of time for response.  Then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

